t c memo united_states tax_court maurice h sochia and beatrice m sochia petitioners v commissioner of internal revenue respondent docket no filed date maurice h sochia and beatrice m sochia pro sese t richard sealy iii for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in and additions to petitioners' federal income taxes for the years and in the amounts as follows maurice h sochia additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure beatrice m sochia additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we must decide the following issues whether petitioners had unreported income during the years in issue whether petitioners are liable for the addition_to_tax for failure to timely file income_tax returns under sec_6651 for each of the years in issue whether petitioners are liable for the addition_to_tax for failure to pay estimated federal_income_tax under sec_6654 for each of the years in issue and whether petitioners are liable for a penalty under sec_6673 all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated the stipulation and exhibits submitted therewith are incorporated herein by this reference at the time the petition was filed petitioners resided in san antonio texas on date respondent received a form_1040 for signed by petitioners and purportedly dated date every line of the form was filled out object--5th amend or with zeros attached to the form were various appendices including a legal brief and an administrative claim_for_refund and a demand for hearing and abatement tax_year in addition petitioners attached various forms w-2 and statements showing distributions from dean witter trust co dean witter and great american reserve and a schedule_k-1 showing a partnership_distribution to beatrice sochia petitioners filed a form_1040 for on or about date most of the lines on that form including line adjusted_gross_income also were completed object--5th amend however petitioners included numbers for a business loss on line numbers were also shown on some of the lines for schedules a and c and for the forms and which were attached to the form_1040 other lines had question marks or in the case of form_4797 which was also attached to the form_1040 object-- 5th amend as part of the package petitioners included forms a statement of account by dean witter annual statements from northbrook life_insurance co a completed schedule k and other documents showing distributions or payments to petitioners on date petitioners sent to respondent a document entitled joint income_tax return this document was not a form_1040 but was a document generated by petitioners this document did contain specific dollar amounts in various places including an attached schedule a form_2106 forms schedule k documents from dean witter and forms w-2 the document created by petitioners differed in significant respects from the commissioner's form_1040 including the form of the jurat respondent used transcripts of petitioners' information returns from through to compute the deficiencies determined in the notices of deficiency after the notices were issued petitioners produced their books_and_records to respondent and respondent made a number of concessions in papers filed with respondent and with the court petitioners argue that federal income taxes violate various amendments of the u s constitution and that so-called fifth_amendment returns are valid in oral argument petitioners also asserted that sec_61 is incompatible with the 16th amendment of the constitution opinion petitioners do not contest that they received the wages interest and other_amounts determined by respondent in the notices of deficiency they argue instead that these amounts are not taxable and that the documents petitioners filed were valid returns so as to relieve them from the additions to tax determined by respondent a form_1040 which contains only object--5th amend entries is not a federal_income_tax return see 724_f2d_469 5th cir affg tcmemo_1983_75 82_tc_766 affd per curiam 793_f2d_139 6th cir this is true even where information forms are attached to the form 77_tc_1169 moreover petitioners have not alleged let alone shown that they had any credible fear of criminal prosecution that could remotely justify claiming the fifth_amendment with respect to the reporting of any given item on their returns instead of using a form_1040 for petitioners created a form which they entitled joint income_tax return generally taxpayers are required to file a return that conforms to the forms and regulations and should use the forms issued by the internal_revenue_service see sec_1_6011-1 income_tax regs we have held that an altered treasury form_1040 does not constitute a return in compliance with sec_6011 beard v commissioner supra see also 774_f2d_426 11th cir affg per curiam tcmemo_1984_ 774_f2d_932 9th cir the supreme court has provided a four-part test to determine whether a document is sufficient for statute_of_limitations purposes there must be sufficient data to calculate the tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalty of perjury 464_us_386 beard v commissioner supra pincite see also 293_us_172 280_us_453 105_f2d_488 8th cir affg 37_bta_689 on their bogus form petitioners created false adjustments to income subtracting each item of gross_receipts they had listed to arrive at a net_income of zero moreover petitioners altered the jurat significantly a jurat is required to be made according to the forms prescribed by the secretary 102_tc_137 affd 53_f3d_799 7th cir in light of the above we conclude that none of the documents filed by petitioners for the years in issue demonstrate an honest endeavor to satisfy the law we hold that petitioners did not file federal_income_tax returns for the years in issue petitioners' arguments concerning the conflict between sec_61 and the 16th amendment are not well taken the supreme court has defined income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 we have considered petitioners' other arguments and find them meritless for the above reasons we hold that petitioners had unreported income during the years in issue in the amounts determined by respondent in the notices of deficiency as modified by the stipulation of facts we also hold that petitioners are liable for the additions to tax for failure to timely file income_tax returns under sec_6651 for each of the years in issue petitioners are also liable for the additions to tax under sec_6654 for failure to pay estimated federal_income_tax we now turn to respondent's request that a penalty against petitioners under sec_6673 be awarded that section authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in the proceeding is frivolous or groundless petitioners have been to this court on two previous occasions involving tax years and where their arguments were rejected see sochia v commissioner tcmemo_1995_475 affd without published opinion 116_f3d_478 5th cir on the second occasion we imposed a dollar_figure penalty for each of the years in issue the earlier decision involving was consolidated with their appeal of a dismissal by a district_court of their action seeking a refund of a dollar_figure penalty imposed for filing a frivolous tax_return the court_of_appeals not only sustained the courts below but imposed its own sanction by awarding the united_states double costs plus dollar_figure in damages for the frivolous appeals see 23_f3d_941 5th cir as petitioners have already been amply notified their position is frivolous and groundless we therefore exercise our discretion under sec_6673 and require petitioners to pay a penalty to the united_states in the amount of dollar_figure for each of the years here in issue in order to reflect concessions made by respondent an appropriate order will be issued and decision will be entered under rule
